           Case 1:20-cr-00019-DAD-BAM Document 70 Filed 10/26/20 Page 1 of 2


 1   JAMES R. HOMOLA #60244
     Attorney at Law
 2
     2950 Mariposa, Suite 250
 3   Fresno, California 93721
     Telephone: (559) 441-7111
 4
     Attorney for Defendant
 5
     ALEXIS MELCHOR GUZMAN
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA         |
 9                                    |
                  Plaintiff,          |     Case No. 1:20-CR-00019-DAD-BAM
10   vs.                              |
                                      |     STIPULATION AND
11   ALEXIS MELCHOR-GUZMAN,           |     ORDER TO MODIFY CONDITIONS
                                      |     OF SUPERVISED RELEASE
12          Defendant.                |
                                      |
13
            Defendant ALEXIS MELCHOR-GUZMAN by and through his attorney James R.
14
     Homola, and the United States of America, by and through its attorney,
15
     Kathleen Servatius, Assistant U.S. Attorney, hereby stipulate to the
16
     modification of conditions of release, as follows:
17
           “The condition (p) location monitoring component of Home Detention:
18
           You must remain inside your residence at all times except for
19
           medical needs or treatment; religious services; and court
20
           appearances pre-approved by the pretrial services officer.”
21
     Shall be replaced with the location monitoring component of Home Detention:
22
           “You must remain inside your residence at all times except for
23
           employment; education; religious services; medical, substance abuse
24
           of mental health treatment; attorney visits; court appearances;
25
           court ordered obligations; or other essential activities pre-
26
           approved by the pretrial services officer.   Essential activities
27
           include haircuts, DMV appointments, banking needs, or other
28
          Case 1:20-cr-00019-DAD-BAM Document 70 Filed 10/26/20 Page 2 of 2


 1        activities that cannot be completed by another person on your

 2        behalf.”

 3   DATED: October 21, 2020

 4
           /s/ James R. Homola                   /s/ Kathleen Servatius
 5         JAMES R. HOMOLA                       KATHLEEN SERVATIUS
           Attorney for Defendant                Assistant U.S. Attorney
 6         ALEXIS MELCHOR-GUZMAN

 7

 8
                                         ORDER
 9

10   IT IS SO ORDERED.
11
        Dated:   October 26, 2020                   /s/ Barbara   A. McAuliffe   _
12
                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
